Exhibit 10.1

UNITED STATES OF AMERICA

Before the

SECURITIES AND EXCHANGE COMMISSION

SECURITIES EXCHANGE ACT OF 1934

Release No. 74782 / April 22, 2015

ADMINISTRATIVE PROCEEDING

File No. 3-16504

 

In the Matter of

 

W2007 Grace Acquisition I, Inc.,

 

Respondent.

ORDER INSTITUTING CEASE-AND-DESIST PROCEEDINGS PURSUANT TO SECTION 21C OF THE
SECURITIES EXCHANGE ACT OF 1934, MAKING FINDINGS, AND IMPOSING REMEDIAL
SANCTIONS AND A CEASE-AND-DESIST ORDER

I.

The Securities and Exchange Commission (“Commission”) deems it appropriate that
cease-and-desist proceedings be, and hereby are, instituted pursuant to
Section 21C of the Securities Exchange Act of 1934 (“Exchange Act”), against
W2007 Grace Acquisition I, Inc. (“W2007 Grace” or “Respondent”).

II.

In anticipation of the institution of these proceedings, Respondent has
submitted an Offer of Settlement (the “Offer”) which the Commission has
determined to accept. Solely for the purpose of these proceedings and any other
proceedings brought by or on behalf of the Commission, or to which the
Commission is a party, and without admitting or denying the findings herein,
except as to the Commission’s jurisdiction over Respondent and the subject
matter of these proceedings, which are admitted, Respondent consents to the
entry of this Order Instituting Cease-and-Desist Proceedings Pursuant to
Section 21C of the Securities Exchange Act of 1934, Making Findings, and
Imposing Remedial Sanctions and a Cease-and-Desist Order (“Order”), as set forth
below.



--------------------------------------------------------------------------------

III.

On the basis of this Order and Respondent’s Offer, the Commission finds that:

Summary

1. These proceedings arise out of violations of the issuer reporting
requirements under the federal securities laws and the misapplication of the
rules concerning the counting of holders of record promulgated thereunder.

2. Pursuant to Section 15(d) of the Exchange Act and the rules promulgated
thereunder, a company that files a registration statement pursuant to the
Securities Act of 1933 (the “Securities Act”) which becomes effective must file
periodic and other reports. Rule 12h-3 of the Exchange Act permits an issuer to
suspend its Section 15(d) reporting obligations by filing a certification on
Form 15 if the issuer has fewer than 300 holders of record of the class of
securities offered under the Securities Act registration statement.1 But if that
issuer has 300 or more holders of record on the first day of any subsequent
fiscal year, the suspension ends. Once the suspension ends, the reporting
obligation returns without any action by the issuer and the issuer must resume
periodic reporting, starting with the filing of an annual report on Form 10-K
for its preceding fiscal year within 120 days, pursuant to Rule 12h-3(e) of the
Exchange Act.

3. Section 15(d) was promulgated “to assure a stream of current information
about an issuer for the benefit of purchasers in the registered offering, and
for the public.” SEC Rel. No. 34-20263, 1983 SEC LEXIS 2765, at *4-5 (Oct. 5,
1983). But “Congress recognized, with respect to Section 15(d), that the
benefits of periodic reporting by an issuer might not always be commensurate
with the burdens imposed” and so provided that the duty to file reports under
Section 15(d) for any class of securities shall be automatically suspended for
any fiscal year where that class of securities had fewer than 300 holders of
record on the first day of the fiscal year. SEC Rel. No. 34-20263, 1983 SEC
LEXIS 2765, at *5 (Oct. 5, 1983). Section 15(d) further authorizes the
Commission to “define by rules and regulations the term ‘held of record’ as it
deems necessary or appropriate in the public interest or for the protection of
investors in order to prevent circumvention of the provision of this
subsection.” 17 U.S.C. § 78o(d)(1). Pursuant to Section 15(d), the Commission
promulgated Rule 12g5-1 setting out the definition of the term “held of record”
and with it, the methodology for counting holders of record.

4. On October 25, 2007, Equity Inns, Inc. (“Equity Inns”) merged with and into
W2007 Grace, a newly formed entity indirectly owned by one or more Whitehall
Real Estate Funds, real estate private equity funds affiliated with The Goldman
Sachs Group, Inc. (“Goldman Sachs”) (the “Merger”). Prior to the Merger, Equity
Inns was a reporting issuer under the Exchange Act and its 8.75% Series B
Cumulative Preferred Stock (“Equity Inns Series B”) and 8.00% Series C
Cumulative Preferred Stock (“Equity Inns Series C”) (collectively, the “Equity
Inns

 

1  The rule may not be invoked, however, with regard to the year in which the
registration statement became effective or was required to be updated under
Section 10(a)(3) of the Securities Act. Preferred Stock”) were each listed on
the New York Stock Exchange (“NYSE”) and registered pursuant to Section 12(b) of
the Exchange Act.

 

2



--------------------------------------------------------------------------------

5. In connection with the Merger, (a) each share of common stock of Equity Inns
outstanding immediately prior to the effective time of the Merger was converted
into the right to receive $23.00, without interest; (b) each share of Equity
Inns Series B and Equity Inns Series C outstanding immediately prior to the
effective time of the Merger was converted into the right to receive one share
of W2007 Grace 8.75% Series B Cumulative Preferred Stock (“Series B”) and W2007
Grace 8.00% Series C Cumulative Preferred Stock (“Series C”) (collectively, the
“Preferred Stock”), respectively. Pursuant to Rule 15d-5 of the Exchange Act,
W2007 Grace succeeded to Equity Inns’ Section 15(d) Exchange Act reporting
obligations with respect to the Preferred Stock.

6. On November 6, 2007, Equity Inns filed with the Commission a notice of
suspension of duty to file reports pursuant to Section 15(d) of the Exchange Act
on Form 15 certifying that its Preferred Stock had 66 and 36 holders of record,
respectively.2 On the first day of each fiscal year thereafter through 2013,
there continued to be less than 300 holders of record of the Preferred Stock,
not taking into account certain trusts created in 2012.3

7. As set forth below, W2007 Grace undercounted its holders of record as of
January 1, 2014, and thus, on January 1, 2014, had 300 or more holders of record
of the Preferred Stock. W2007 Grace, as successor registrant, therefore was
required to file an annual report on Form 10-K for 2013 within 120 days and
seven periodic and other reports afterwards, including reports on Form 10-Q and
Form 8-K. W2007 Grace did not make these filings as required by Section 15(d)
and Rules 15d-1, 15d-11, and 15d-13 thereunder.

Respondent

8. W2007 Grace is a Tennessee corporation with its principal place of business
in Texas. W2007 Grace, a real estate investment firm, indirectly owned by one or
more Whitehall Real Estate Funds, real estate private equity funds affiliated
with Goldman Sachs, acquired Equity Inns through the Merger. Prior to the
Merger, Equity Inns was a reporting issuer with both common stock and preferred
stock listed on the NYSE. In connection with the Merger, all of the stock was
deregistered with the Commission and delisted from the NYSE. The Common Stock
converted into the right to receive cash merger consideration as part of the
transaction, and the preferred stock of Equity Inns was converted into the
Preferred Stock. On November 6, 2007, W2007 Grace filed with the Commission a
notice of suspension of duty to file reports pursuant to Section 15(d) of the
Exchange Act on Form 15.

 

2  W2007 Grace has treated the Series B and Series C as having “substantially
similar character and the holders of which enjoy substantially similar rights
and privileges” and thus as a single “class” for purposes of Section 15(d). 15
U.S.C. §78o(d)(1).

3  In late 2012, a single shareholder, Joseph M. Sullivan, transferred some of
his Preferred Shares to 300 separate trusts, each designated as a “JMS Trust”
and each with Mr. Sullivan as the designated trustee (the “JMS Trusts”).

 

3



--------------------------------------------------------------------------------

Applicable Legal Framework

9. Section 15(d) requires any issuer which has filed a registration statement
pursuant to the Securities Act to file periodic and other reports. Pursuant to
Rule 12h-3(a) of the Exchange Act, such reporting obligation “shall be suspended
for such class of securities immediately upon filing with the Commission a
certification on Form 15” certifying that the issuer has fewer than 300 holders
of record of a class of securities. 17 CFR § 240.12h-3(a). Securities are
treated as a single class where they have “substantially similar character and
the holders of which enjoy substantially similar rights and privileges.” 15 USC
§ 78l(g)(5).

10. As prescribed by Section 15(d), the Commission promulgated Rule 12g5-1 to
define the term “held of record” “for the protection of investors in order to
prevent circumvention of” Section 15(d). When adopting Rule 12g5-1, the
Commission explicitly determined not to equate “held of record” with the
beneficial holder of the security.4 Instead, the Commission wrote Rule 12g5-1 so
as to “simplify[] the process by which customers determine whether or not they
are covered by the new provisions.”5

11. Under Rule 12g5-1’s process for counting holders of record, securities are
“deemed to be ‘held of record’ by each person who is identified as the owner of
such securities on records of security holders maintained by or on behalf of the
issuer,” with certain exceptions contained in the rule. SEC Staff Report on
Authority to Enforce Exchange Act Rule 12g5-1 and Subsection (b)(3), 2012 WL
814601, at *4 (Oct. 15, 2012). The rule allows certain entries on the issuer’s
list of security holders – in this case, the transfer agent list – to be
aggregated. Specifically, paragraph (a)(6) of Rule 12g5-1 permits the issuer to
aggregate “[s]ecurities registered in substantially similar names where the
issuer has reason to believe because of the address or other indications that
such names represent the same person.”

12. By definition, every company is a separate “person.” 17 USC § 78c(a)(9).
Paragraph (a)(2) of Rule 12g5-1 requires that “Securities identified as held of
record by a corporation, a partnership, a trust whether or not the trustees are
named, or other organization shall be included as so held by one person.” Thus,
each trust and/or corporation listed as a registered holder is a separate holder
of record.

13. Further, paragraph (a)(3) of Rule 12g5-1 requires that “Securities
identified as held of record by one or more persons as trustees, executors,
guardians, custodians or in other fiduciary capacities with respect to a single
trust, estate or account shall be included as held of record by one person.”
Neither paragraph (a)(3) nor paragraph (a)(6) permit shares “held of record” by
a person in an individual capacity and also separately, for one or more
accounts, in a custodial capacity, to be aggregated as a single holder of
record, even though the same person would make investment decisions regarding
all of the shares.

 

4  Securities Exchange Act Release No. 34-7492 (Jan. 14, 1965) (“The Commission
has determined not to adopt at this time the provision that securities
registered in the name of a broker, dealer, or bank, or nominee for any of them,
and held in customers’ accounts, shall be counted as held of record by the
number of separate accounts for which the securities are held”).

5  Id.

 

4



--------------------------------------------------------------------------------

W2007 Grace’s Misapplication of the Counting Rules

14. On November 6, 2007, Equity Inns filed with the Commission a notice of
suspension of duty to file reports pursuant to Section 15(d) of the Exchange Act
on Form 15 certifying that its Preferred Stock had 66 and 36 holders of record,
respectively. On the first day of each fiscal year thereafter through 2013,
Equity Inns continued to have fewer than 300 holders of record, not taking into
account the JMS Trusts.

15. As of January 1, 2014, however, and since that date, W2007 Grace has
continuously had 300 or more holders of record, not taking into account the JMS
Trusts. Specifically, Respondents, incorrectly aggregated as one holder of
record three separate custodial accounts. Respondents also incorrectly
aggregated three corporate entities under the theory that these entities were
controlled by the same entity. But because each corporation and each separate
custodial account are separate holders of record, these aggregations were a
misapplication of Rule 12g5-1(a)(6). As a result, W2007 Grace undercounted its
holders of record at January 1, 2014 and violated Section 15(d) by not resuming
its Exchange Act reporting as required by Rule 12h-3(e).

16. Thus, W2007 Grace, as successor registrant, was required to file an annual
report on Form 10-K for 2013 within 120 days and seven periodic and other
reports afterwards, including reports on Form 10-Q and Form 8-K. W2007 Grace did
not make these filings as required by Section 15(d) and Rules 15d-1, 15d-11, and
15d-13 thereunder.

Respondent’s Remedial Efforts

17. In determining to accept the Offer, the Commission considered certain
remedial acts undertaken by Respondent and cooperation afforded to Commission
staff.

IV.

In view of the foregoing, the Commission deems it appropriate, in the public
interest, and for the protection of investors to impose the sanctions agreed to
in Respondent W2007 Grace’s Offer.

Accordingly, pursuant to Section 21C of the Exchange Act, it is hereby ORDERED
that:

A. Respondent cease and desist from committing or causing any violations and any
future violations of Section 15(d) of the Exchange Act and Rules 15d-1, 15d-11,
and 15d-13 thereunder.

B. Respondent shall resume periodic reporting pursuant to Section 15(d) of the
Exchange Act by filing an annual report on Form 10-K for fiscal year 2014 on or
before May 15, 2015, and filing an annual report on Form 10-K for fiscal year
2013 and any periodic reports required to be filed on or before July 1, 2015;
and

 

5



--------------------------------------------------------------------------------

C. Respondent shall, within 14 days of the entry of this Order, pay a civil
money penalty in the amount of $640,000 to the Securities and Exchange
Commission for transfer to the general fund of United States Treasury in
accordance with Exchange Act Section 21F(g)(3). If timely payment is not made,
additional interest shall accrue pursuant to 31 U.S.C. 3717. Payment must be
made in one of the following ways:

(1) Respondent may transmit payment electronically to the Commission, which will
provide detailed ACH transfer/Fedwire instructions upon request;

(2) Respondent may make direct payment from a bank account via Pay.gov through
the SEC website at http://www.sec.gov/about/offices/ofm.htm; or

(3) Respondent may pay by certified check, bank cashier’s check, or United
States postal money order, made payable to the Securities and Exchange
Commission and hand-delivered or mailed to:

Enterprise Services Center

Accounts Receivable Branch

HQ Bldg., Room 181, AMZ-341

6500 South MacArthur Boulevard

Oklahoma City, OK 73169

Payments by check or money order must be accompanied by a cover letter
identifying W2007 Grace as a Respondent in these proceedings, and the file
number of these proceedings; a copy of the cover letter and check or money order
must be sent to Timothy Casey, Assistant Regional Director, Division of
Enforcement, Securities and Exchange Commission, 200 Vesey Street, New York, NY
10281.

By the Commission.

Brent J. Fields

Secretary

 

6